Citation Nr: 1524560	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from October 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The audiometric test results obtained during examination by VA audiologists correspond to a numeric designation of no greater than III in the right ear and II in the left ear at all times during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held, among other things, that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from relevant VA Medical Centers as well as from the Social Security Administration and Dr. Dell Willis.

The Veteran was also provided VA examinations in April 2012 and December 2014.  Notably, the examinations included a comprehensive examination of the claimant as well as a review of the record on appeal, together with opinions as to the severity of his hearing loss that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also opined, in substance, on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran's service-connected bilateral hearing loss is rated as non compensable under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A review of the record on appeal reveals that during the pendency of the appeal the Veteran was afforded audiological examinations at VA examinations in April 2012 and December 2014 as well as while receiving treatment at the Amarillo VA Medical Center in February 2013.  A review of the record on appeal does not reveal any other audiological examinations during the appeal period.  

At the April 2012 VA examination, audiometric testing showed puretone thresholds of 15, 55, 60, and 65 decibels in the right ear and puretone thresholds of 10, 55, 60, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 48.75 decibels in the right ear and 48.75 decibels in the left ear.  Speech recognition ability was 86 percent in the right ear and 84 percent in the left ear.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of II and the left ear hearing loss is assigned a numeric designation of II.  These test scores result in the appellant's bilateral hearing loss being rated as non compensable under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  

Similarly, the February 2013 VA audiometric testing showed puretone thresholds of 15, 60, 60, and 65 decibels in the right ear and puretone thresholds of 15, 60, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 50 decibels in the right ear and 52.5 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 84 percent in the left ear.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of II and the left ear hearing loss is assigned a numeric designation of II.  These test scores result in the appellant's bilateral hearing loss being rated as non compensable under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  

Likewise, at the December 2014 examination, audiometric testing showed puretone thresholds of 35, 60, 65, and 70 decibels in the right ear and puretone thresholds of 25, 65, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 58 decibels in the right ear and 56 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 98 percent in the left ear.

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of III and the left ear hearing loss is assigned a numeric designation of I.  These test scores result in the appellant's bilateral hearing loss being rated as non compensable under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  

As to 38 C.F.R. § 4.86(a) and (b), the Board notes that at none of the above examinations were the puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz each at 55 decibels or more, or puretone threshold at 1,000 hertz found to be 30 decibels or less when puretone threshold at 2,000 Hertz was 70 decibels or more.  Therefore, the Board finds that neither 38 C.F.R. § 4.86(a) or (b) apply to the current appeal.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted.  Fenderson, supra.

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the bilateral hearing loss is inadequate.  Indeed, the Veteran is seeking a higher evaluation due to the severity of his hearing loss and the criteria specifically rates his disability based on the severity of his hearing loss.  Therefore, the Board finds that the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected bilateral hearing loss and his other service connected disabilities, and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

As to lay statements found in the record, such individuals are competent and credible to report on what he can see and feel, but the Board finds more probative the findings set out at the VA examinations as to the severity of the Veteran's service-connected disability since the examinations are conducted with calibrated instruments, and results reported against objective standards.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

As to the claim for a TDIU, in February 2015 the Veteran filed a notice of disagreement to the March 2014 rating decision that denied this claim.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED to the AOJ for the following action:

The AOJ should issue a SOC as to the claims for a TDIU.  Only if the Veteran thereafter perfects an appeal to the claim, should it be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


